Title: George A. Miller to James Madison, 16 February 1835
From: Miller, George A.
To: Madison, James


                        
                            
                                Sir —
                            
                            
                                
                                    Manchester Burr Seminary
                                
                                Feb. 16, 1835
                            
                        
                         
                        I assure you sir that it is with feelings of reserve that I now intrude myself upon your notice, knowing of
                            your extreme age and thinking it also difficult for you to write. But yet being advised by my friends to write to you for
                            the purpose of getting your Autograph I would take this opportunity of politely requesting it.
                            The reason why I wish for it is that I am making an Autograph Book and wish to collect the Autographs of all the
                            distinguished men of our Country.
                        I am but a youth of 12 years but yet I hope that you would not pass this by on this account. Your obt servant
                        
                            
                                George A Miller
                            
                        
                    